Citation Nr: 0416160	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  97-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
based on 38 U.S.C.A. § 1318 (West 2002).

(The issue of whether there was clear and unmistakable error 
(CUE) in the December 10, 1974 Board decision that denied an 
increased evaluation for schizophrenic reaction or a total 
rating based on individual unemployability (TDIU) due to 
service-connected disability is the subject of another 
decision.)


REPRESENTATION

Appellant represented by:	Wendy E. Ravin, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to May 
1959.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance.  During the course of that appeal, the appellant 
argued that she should be entitled to DIC under the 
provisions of 38 U.S.C.A. § 1318.  That law essentially 
provides for an award of these benefits to the surviving 
spouse of a veteran who had been rated as totally disabled 
due to service-connected disability for a period of 10 or 
more years immediately preceding his death.  To establish 
entitlement under this law, the appellant contends that the 
termination of the veteran's 100 percent disability rating in 
a December 1974 Board decision was erroneous, such that had 
that error not been made, the requirements for an award of 
benefits under § 1318 would be met.

In August 1999, the Board denied the issues of entitlement to 
service connection for the veteran's death and entitlement to 
benefits pursuant to 38 U.S.C.A. Chapter 35.  The Board did 
not address the issue of entitlement to benefits under 
§ 1318.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in October 2000, pursuant to a Joint Motion for 
Remand, issued an order vacating the Board's decision to the 
extent that it failed to address a notice of disagreement 
alleging a failure to adjudiciate a claim under § 1318.  The 
appeal as to the issues of service connection for the cause 
of the veteran's death and Chapter 35 benefits was dismissed.

The § 1318 claim, as noted, is dependent upon a finding of 
CUE in a December 1974 decision that denied an increased 
rating from 70 percent to 100 percent for service-connected 
paranoid schizophrenia and TDIU.  Given the favorable outcome 
in the Board's decision on the merits of that issue, the 
Board finds that a Remand is appropriate for the RO to 
address the issues remaining in the appellant's § 1318 claim.

Because a Motion as to CUE in a Board decision is solely 
within the jurisdiction of the Board under 38 U.S.C.A. § 7111 
(West 2002), and the issue of entitlement to DIC pursuant to 
§ 1318 has not been perfected and is not currently under the 
Board's jurisdiction because although notice of disagreement 
was filed, a statement of the case and substantive appeal 
have not been filed, the issues must be addressed in two 
separate decisions.

As explained below, the Board has determined further action 
is required in order to comply with the VA's duty to assist 
in the development of the veteran's claim.  Accordingly, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

Pursuant to the Court's Order, the Board finds that the 
appellant filed a Notice of Disagreement with the RO's 
determination that benfits were not payable under § 1318 in 
January 1998.  Because this disagreement has placed the 
appellant's claim of enititlement to benefits under § 1318 in 
appellate status, technically a remand is required for 
preparation of a Statement of the Case addressing the issue.  
The need to issue a SOC for the appellant's appeal is a 
procedural "defect" requiring a remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); see also Archibold v. Brown, 
9 Vet. App. 124, 130 (1996). 

Accordingly, the appeal is remanded to the RO for the 
following actions:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2003), including issuance of a statement 
of the case, in response to the January 
1998 notice of disagreement initiating an 
appeal on the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 (2003).  
The appellant and her counsel should be 
notified of the requirement that a timely 
substantive appeal must be received to 
complete the appeal as to these issues.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


